Citation Nr: 1138449	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  94-41 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to May 1992. 

This appeal to the Board of Veterans Appeals (Board) arises from an October 2001 rating action that denied service connection for PTSD. 

In November 2004 and again in April 2005, the Veteran testified before the undersigned Veteran's law judge. 

In July 2005 and May 2009, the Board remanded the case for further development.  In June 2010, the Board denied service connection for PTSD; however, in February 2011, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) set aside the Board decision and remanded the case for re-adjudication.  

New evidence was recently received at the Board along with a waiver of the Veteran's right to initial RO consideration.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  This recently-received medical evidence also addresses unemployability due to PTSD or other acquired psychiatric disorder.  This evidence is referred to the RO as an informal claim for a total disability rating based on individual unemployability.  


FINDINGS OF FACT

1.  The Veteran is not a combat veteran.

2.  A claimed non-combat inservice PTSD stressor has been verified.  

3.  A competent diagnosis of PTSD due to an inservice stressor has been offered. 

4.  Competent medical evidence tends to relate major depressive disorder to PTSD.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 1112, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The requirements for service connection for major depressive disorder, secondary to PTSD, are met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

     Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Because the claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, as that version favors the Veteran.

The claimed PTSD stressor is a personal assault, although this was not a sexual assault.  The Court has stressed the necessity of complete development of the evidence if a PTSD claim is based on an alleged personal assault.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In Patton, the Court pointed out that there are special evidentiary development procedures for PTSD claims based on personal assault contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).  In this case, the claimed personal assault resulted in injuries that are documented in the Veteran's Service Treatment Reports (STRs).  Thus, further development for verification of the PTSD stressor is unnecessary.  

A diagnosis of PTSD has been in controversy during the appeal period.  Seemingly valid diagnoses and/or assessments of PTSD have been offered by both VA and private mental health professionals at various times during the appeal period.  The now-vacated June 2010 Board decision mentions that numerous VA and private medical records from 1999 to 2008 contain assessments, impressions, and diagnoses of PTSD, but these medical records also note other acquired psychiatric disorders, such as rule-out delusional disorder, depression, and a psychotic disorder.  

In June 2010, the Board concluded that the preponderance of the evidence indicated that the Veteran does not have PTSD, nor any other psychiatric disorder that can be related to active military service.  In denying service connection for PTSD in June 2010, the Board relied heavily on an August 2009 VA PTSD compensation examination report, in which the examiner concluded that PTSD was not shown and discussed in detail why a diagnosis of PTSD could not be offered.  

As noted in the introduction, in February 2011, the Court set aside the Board's decision on the matter and remanded it for consideration of allegations set forth in a joint motion for remand.  The joint motion for remand notes that the August 2009 VA compensation examination report specifically stated that testing results were consistent with moderately severe PTSD.  The joint motion notes that the August 2009 VA examination report also offered another psychiatric diagnosis that might be related to active military service.  The joint motion concludes that the Board's decision lacked adequate reasons and bases as to why service connection was unavailable for PTSD and psychiatric disorders, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).

In September 2011, the Veteran submitted a private psychiatric examination report authored by clinical psychologist, J. Cooper.  The report notes that the Veteran's VA claims file and his pertinent medical history were reviewed and the Veteran was personally evaluated in August 2011.  The Veteran related that his chief PTSD stressor was an assault and beating at the hands of local national while he was stationed overseas.  Dr. Cooper noted that the claimed assault was documented in the STRs.  Dr. Cooper offered Axis I diagnoses of PTSD, chronic, due to military stressor of severe beating while stationed in Germany; and, major depressive disorder, recurrent, in partial remission.  Dr. Cooper explained in detail how the Veteran's symptoms matched these diagnoses.  Dr. Cooper remarked that there was evidence that depressive disorder is secondary to PTSD and concluded, "Accordingly, it is at least as likely as not that the veteran's Major Depressive Disorder, Recurrent (In Partial Remission) is secondary to his PTSD."  Dr. Cooper was careful to distinguish the current testing results from that of the August 2009 VA examiner and explained why the August 2009 VA examination report is flawed.  

In addition to the medical evidence of record, the Board also has considered the Veteran's hearing testimony.  Because his lay assertions tend to support the recent medical diagnosis, his lay evidence is competent.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  It is also persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Because the Veteran's own opinion is based on an accurate factual background, it is also persuasive.  

Under these circumstances, the evidence for service connection for PTSD is at least in relative equipoise.  The benefit-of-the-doubt must therefore be accorded the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Service connection for PTSD will therefore be granted.

As noted in Clemons, supra, a claim for service connection for a specified mental disorder requires consideration of service connection for all diagnosed disorders that arise due to the claimed symptoms.  In this case, the private medical examiner has studied the pertinent medical history, examined the Veteran thoroughly, and has opined that he has major depressive disorder secondary to PTSD.  Because no medical evidence tends to controvert that opinion, and because the Veteran seeks service connection for all psychiatric symptoms shown, the Board will also grant service connection for depression, secondary to PTSD.  


ORDER

Service connection for PTSD is granted.  

Service connection for major depressive disorder, secondary to PTSD, is granted. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


